 

Exhibit 10.1

[NAME]
[ADDRESS LINE 1]
[ADDRESS LINE 2]


[DATE]

Dear [NAME],

This letter agreement (this “Agreement”) sets forth the terms and conditions
whereby you agree to provide certain services (as described on Schedule 1) to
[Ultra Clean Holdings, Inc.], a [Delaware corporation] (the “Company”), with
offices located at [26462 Corporate Avenue, Hayward, CA 94545].

 

1.

SERVICES.

 

a.

The Company hereby engages you, and you hereby accept such engagement, as an
independent contractor to provide certain services to the Company on the terms
and conditions set forth in this Agreement.

 

b.

You shall provide to the Company the services set forth on Schedule 1 (the
“Services”).

 

c.

The Company shall not control the manner or means by which you or your employees
or contractors perform the Services, including but not limited to the time and
place you perform the Services.

 

d.

Unless otherwise set forth in Schedule 1, you shall furnish, at your own
expense, the equipment, supplies, and other materials used to perform the
Services.

 

e.

To the extent you perform any Services on the Company’s premises or using the
Company’s equipment, you shall comply with all applicable policies of the
Company relating to business and office conduct, health and safety, and use of
the Company’s facilities, supplies, information technology, equipment, networks,
and other resources.

 

2.

TERM. The term of this Agreement shall commence as of the date set forth above
and shall continue until the Services are completed, unless earlier terminated
in accordance with Section 10 (the “Term”). Any extension of the Term will be
subject to mutual written agreement between the parties.

 

3.

FEES AND EXPENSES.

 

a.

As full compensation for the Services and the rights granted to the Company in
this Agreement, the Company shall pay you [a fixed fee of $[   ] per full day of
completed Services] (the “Fees”), payable [monthly] in arrears. You acknowledge
that you will receive an IRS Form 1099-MISC from the Company, and that you shall
be solely responsible for all federal, state, and local taxes, as set out in
Section 4(b).

 

b.

You are solely responsible for any travel or other costs or expenses incurred by
you in connection with the performance of the Services, and in no event shall
the Company reimburse you for any such costs or expenses.

 

c.

The Company shall pay all undisputed Fees within 10 calendar/business days after
the Company’s receipt of an invoice submitted by you in accordance with Section
3(a).

 

4.

RELATIONSHIP OF THE PARTIES.

 

a.

You are an independent contractor of the Company, and this Agreement shall not
be construed to create any association, partnership, joint venture, employee, or
agency relationship between you and the Company for any purpose. You have no
authority (and shall not hold yourself out as having authority) to bind the
Company and you shall not make any agreements or representations on the
Company’s behalf without the Company’s prior written consent.


 

 

--------------------------------------------------------------------------------

 

 

b.

Without limiting Section 4(a), you will not be eligible to participate in any
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits, or any other fringe benefits or benefit plans offered by
the Company to its employees, and the Company will not be responsible for
withholding or paying any income, payroll, Social Security, or other federal,
state, or local taxes, making any insurance contributions, including for
unemployment or disability, or obtaining workers’ compensation insurance on your
behalf. You shall be responsible for, and shall indemnify the Company against,
all such taxes or contributions, including penalties and interest. Any persons
employed or engaged by you in connection with the performance of the Services
shall be your employees or contractors and you shall be fully responsible for
them and indemnify the Company against any claims made by or on behalf of any
such employee or contractor.

 

5.

INTELLECTUAL PROPERTY RIGHTS.

 

a.

The Company is and shall be, the sole and exclusive owner of all right, title,
and interest throughout the world in and to all the results and proceeds of the
Services performed under this Agreement (collectively, the “Deliverables”),
including all patents, copyrights, trademarks, trade secrets, and other
intellectual property rights (collectively “Intellectual Property Rights”)
therein. You agree that the Deliverables are hereby deemed a “work made for
hire” as defined in 17 U.S.C. § 101 for the Company. If, for any reason, any of
the Deliverables do not constitute a “work made for hire,” you hereby
irrevocably assign to the Company, in each case without additional
consideration, all right, title, and interest throughout the world in and to the
Deliverables, including all Intellectual Property Rights therein.

 

b.

Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure, and withdrawal and any other rights that may
be known as “moral rights” (collectively, “Moral Rights”). You hereby
irrevocably waive, to the extent permitted by applicable law, any and all claims
you may now or hereafter have in any jurisdiction to any Moral Rights with
respect to the Deliverables.

 

c.

You shall make full and prompt disclosure to the Company of any inventions or
processes, as such terms are defined in 35 U.S.C. § 100 (the “Patent Act”), made
or conceived by you alone or with others during the Term, related in any way to
the Services described herein, whether or not such inventions or processes are
patentable or protected as trade secrets and whether or not such inventions or
processes are made or conceived during normal working hours or on the premises
of the Company. You shall not disclose to any third party the nature or details
of any such inventions or processes without the prior written consent of the
Company. Any patent or copyright applications relating to the Services, related
to trade secrets of the Company or which relate to tasks assigned to you by the
Company, that you may file within one year after expiration or termination of
this Agreement, shall belong to the Company, and you hereby assign same to the
Company, as having been conceived or reduced to practice during the Term of this
Agreement.

 

d.

Upon the request of the Company, you shall promptly take such further actions,
including execution and delivery of all appropriate instruments of conveyance,
as may be necessary to assist the Company to prosecute, register, perfect,
record, or enforce its rights in any Deliverables. In the event the Company is
unable, after reasonable effort, to obtain your signature on any such documents,
you hereby irrevocably designate and appoint the Company as your agent and
attorney-in-fact, to act for and on your behalf solely to execute and file any
such application or other document and do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, or other
intellectual property protection related to the Deliverables with the same legal
force and effect as if you had executed them. You agree that this power of
attorney is coupled with an interest.

 

e.

You have no right or license to use, publish, reproduce, prepare derivative
works based upon, distribute, perform, or display any Deliverables. You have no
right or license to use the Company’s trademarks, service marks, trade names,
trade names, logos, symbols, or brand names.

 

f.

If applicable, you shall require each of your employees and contractors to
execute written agreements securing for the Company the rights provided for in
this Section 5 prior to such employee or contractor providing any Services under
this Agreement.




 

 

--------------------------------------------------------------------------------

 

 

6.

CONFIDENTIALITY.

 

a.

You acknowledge that you will have access to information that is treated as
confidential and proprietary by the Company including without limitation the
existence and terms of this Agreement, trade secrets, technology, and
information pertaining to business operations and strategies, customers,
pricing, marketing, finances, sourcing, personnel, strategic transactions or
operations of the Company, its affiliates, or their suppliers or customers or
strategic partners, in each case whether spoken, written, printed, electronic,
or in any other form or medium (collectively, the “Confidential Information”).
Any Confidential Information that you develop in connection with the Services,
including but not limited to any Deliverables, shall be subject to the terms and
conditions of this clause. You agree to treat all Confidential Information as
strictly confidential, not to disclose Confidential Information or permit it to
be disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services. You shall notify the Company immediately in the event you become aware
of any loss or disclosure of any Confidential Information.

 

b.

Confidential Information shall not include information that:

 

i.

is or becomes generally available to the public other than through your breach
of this Agreement; or

 

ii.

is communicated to you by a third party that had no confidentiality obligations
with respect to such information.

 

c.

Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation, or order. You agree to provide written notice
of any such order to an authorized officer of the Company within two business
days of receiving such order, but in any event sufficiently in advance of making
any disclosure to permit the Company to contest the order or seek
confidentiality protections, as determined in the Company’s sole discretion.

 

d.

Notice of Immunity Under the Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016 (”DTSA”). Notwithstanding any other provision
of this Agreement:

 

i.

You will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that:

 

1.

is made: (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or

 

2.

 is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding.

 

ii.

If you file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the Company’s trade secrets to your attorney
and use the trade secret information in the court proceeding if you:

 

1.

file any document containing the trade secret under seal; and

 

2.

do not disclose the trade secret, except pursuant to court order.




 

 

--------------------------------------------------------------------------------

 

 

7.

 REPRESENTATIONS AND WARRANTIES.

 

a.

You represent and warrant to the Company that:

 

i.

you have the right to enter into this Agreement, to grant the rights granted
herein and to perform fully all of your obligations in this Agreement;

 

ii.

your entering into this Agreement with the Company and your performance of the
Services do not and will not conflict with or result in any breach or default
under any other agreement to which you are subject;

 

iii.

you have the required skill, experience, and qualifications to perform the
Services, you shall perform the Services in a professional and workmanlike
manner in accordance with industry standards for similar services and you shall
devote sufficient resources to ensure that the Services are performed in a
timely and reliable manner;

 

iv.

you shall perform the Services in compliance with all applicable federal, state,
and local laws and regulations;

 

v.

the Company will receive good and valid title to all Deliverables, free and
clear of all encumbrances and liens of any kind;

 

vi.

all Deliverables are and shall be your original work (except for material in the
public domain or provided by the Company) and do not and will not violate or
infringe upon the intellectual property right or any other right whatsoever of
any person, firm, corporation, or other entity.

 

b.

The Company hereby represents and warrants to you that:

 

i.

it has the full right, power, and authority to enter into this Agreement and to
perform its obligations hereunder; and

 

ii.

the execution of this Agreement by its representative whose signature is set
forth at the end hereof has been duly authorized by all necessary corporate
action.

 

8.

INDEMNIFICATION.

 

a.

You shall defend, indemnify, and hold harmless the Company and its affiliates
and their officers, directors, employees, agents, successors, and assigns from
and against all losses, damages, liabilities, deficiencies, actions, judgments,
interest, awards, penalties, fines, costs, or expenses of whatever kind
(including reasonable attorneys’ fees) arising out of or resulting from:

 

i.

bodily injury, death of any person, or damage to real or tangible, personal
property resulting from your acts or omissions; and

 

ii.

your breach of any representation, warranty, or obligation under this Agreement.

 

b.

The Company may satisfy such indemnity (in whole or in part) by way of deduction
from any payment due to you.




 

 

--------------------------------------------------------------------------------

 

 

9.

INSURANCE. During the Term, you shall maintain in force adequate workers’
compensation, commercial general liability, errors and omissions, and other
forms of insurance, in each case with insurers reasonably acceptable to the
Company, with policy limits sufficient to protect and indemnify the Company and
its affiliates, and each of their officers, directors, agents, employees,
subsidiaries, partners, members, controlling persons, and successors and
assigns, from any losses resulting from your conduct, acts, or omissions or the
conduct, acts, or omissions of your agents, contractors, servants, or employees.
The Company shall be listed as additional insured under such policy, and you
shall forward a certificate of insurance verifying such insurance upon the
Company’s written request, which certificate will indicate that such insurance
policies may not be canceled before the expiration of a 30 calendar day
notification period and that the Company will be immediately notified in writing
of any such notice of termination.

 

10.

TERMINATION.

 

a.

The Company may terminate this Agreement without cause, effective immediately
upon written notice to you. You may terminate this Agreement without cause upon
30 calendar days’ written notice to the Company.

 

b.

You may also terminate this Agreement, effective immediately upon written notice
by you to the Company, if the Company materially breaches this Agreement, and
such breach is incapable of cure, or with respect to a material breach capable
of cure, the Company does not cure such breach within 10 business days after
receipt of written notice of such breach.

 

c.

Upon expiration or termination of this Agreement for any reason, or at any other
time upon the Company’s written request, you shall promptly after such
expiration or termination:

 

i.

deliver to the Company all Deliverables (whether complete or incomplete) and all
hardware, software, tools, equipment, or other materials provided for your use
by the Company;

 

ii.

deliver to the Company all tangible documents and materials (and any copies)
containing, reflecting, incorporating, or based on the Confidential Information;

 

iii.

permanently erase all of the Confidential Information from your computer
systems; and

 

iv.

certify in writing to the Company that you have complied with the requirements
of this clause.

 

d.

The terms and conditions of this clause and Section 4, Section 5, Section 6,
Section 7, Section 8, Section 11, Section 13, and Section 14 shall survive the
expiration or termination of this Agreement.

 

11.

OTHER BUSINESS ACTIVITIES. You may be engaged or employed in any other business,
trade, profession, or other activity which does not place you in a conflict of
interest with the Company; provided, that, during the Term, you shall not be
engaged in any business activities that do or may compete with the business of
the Company without the Company’s prior written consent to be given or withheld
in its sole discretion.

 

12.

NON-SOLICITATION. You agree that during the Term of this Agreement and for a
period of 24 months following the termination or expiration of this Agreement,
you shall not make any solicitation to employ the Company’s personnel without
written consent of the Company to be given or withheld in the Company’s sole
discretion.

 

13.

ASSIGNMENT. You shall not assign any rights, or delegate or subcontract any
obligations, under this Agreement without the Company’s prior written consent.
Any assignment in violation of the foregoing shall be deemed null and void. The
Company may freely assign its rights and obligations under this Agreement at any
time. Subject to the limits on assignment stated above, this Agreement will
inure to the benefit of, be binding on, and be enforceable against each of the
parties hereto and their respective successors and assigns.




 

 

--------------------------------------------------------------------------------

 

 

14.

MISCELLANEOUS.

 

a.

You shall not export, directly or indirectly, any technical data acquired from
the Company, or any products utilizing any such data, to any country in
violation of any applicable export laws or regulations.

 

b.

All notices, requests, consents, claims, demands, waivers, and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this Section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
prepaid), facsimile or email (with confirmation of transmission), or certified
or registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a Notice is effective only if
(a) the receiving party has received the Notice and (b) the party giving the
Notice has complied with the requirements of this Section.

 

c.

This Agreement, together with any other documents incorporated herein by
reference and related exhibits and schedules, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations, and warranties, both written and oral, with respect
to such subject matter.

 

d.

This Agreement may only be amended, modified, or supplemented by an agreement in
writing signed by each party hereto, and any of the terms thereof may be waived,
only by a written document signed by each party to this Agreement or, in the
case of waiver, by the party or parties waiving compliance.

 

e.

This Agreement and all related documents, and all matters arising out of or
relating to this Agreement, whether sounding in contract, tort, or statute are
governed by, and construed in accordance with, the laws of the State of
California, without giving effect to the conflict of laws provisions thereof to
the extent such principles or rules would require or permit the application of
the laws of any jurisdiction other than those of the State of California.

 

f.

If any term or provision of this Agreement is invalid, illegal, or unenforceable
in any jurisdiction, such invalidity, illegality, or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.

 

g.

This Agreement may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.


 

 

--------------------------------------------------------------------------------

 

 

If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.

Very truly yours,

[ULTRA CLEAN HOLDINGS, INC.]

 

BY:................................................................
Name:
Title:

ACCEPTED AND AGREED:

[NAME]

BY:.....................................................
Name:


Date:

Federal Tax Id. No./Social Security No.:

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

1. SERVICES: [   ]

 

 

 

 